              Case: 1:21-cr-00016 Document #: 1 Filed: 01/10/21 Page 1 of 11 PageID #:1


       FIL ED
 AO 91 (Rev. 11/11) Criminal Complaint                                               AUSA Dunne (312) 353-5300

         0/2021
          1/1                            UNITED STATES DISTRICT COURT
                                         NORTHERN DISTRICT OF ILLINOIS
               . BRUTO    N
     THOMA.SDG
             IS T R IC T COURT                EASTERN DIVISION
  CLERK, U.S
 UNITED STATES OF AMERICA
                                                                              21 CR 16
                                                        CASE NUMBER:
                         v.
                                                        UNDER SEAL
 LOUIS CAPRIOTTI

                                             CRIMINAL COMPLAINT

       I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about December 29, 2020, in the Northern District of Illinois, Eastern Division, and elsewhere, the
defendant(s) violated:
      Code Section                                    Offense Description
      Title 18, United States Code, Section           Transmission of a threat in interstate commerce
      875(c)

    This criminal complaint is based upon these facts:
      X   Continued on the attached sheet.
                                                            /s/ John Esasky (w/ permission BWJ)

                                                           JOHN ESASKY
                                                           Special Agent, Federal Bureau of Investigation
                                                           (FBI)

Pursuant to Fed. R. Crim. P. 4.1, this Complaint is presented by reliable electronic means. The above-
named agent provided a sworn statement attesting to the truth of the Complaint and Affidavit by telephone.

 Date: January 10, 2021
                                                                          Judge’s signature

 City and state: Chicago, Illinois                     BETH W. JANTZ, U.S. Magistrate Judge
                                                                  Printed name and title
     Case: 1:21-cr-00016 Document #: 1 Filed: 01/10/21 Page 2 of 11 PageID #:2




 UNITED STATES DISTRICT COURT

 NORTHERN DISTRICT OF ILLINOIS

                                      AFFIDAVIT

      I, JOHN ESASKY, being duly sworn, state as follows:

      1.     I am a Special Agent with the Federal Bureau of Investigation. I have

been so employed since approximately May 2019. As part of my duties as an FBI

Special Agent, I investigate criminal violations relating to narcotics offenses,

firearms offenses, violent crimes, and threat related offenses. Prior to joining the

Federal Bureau of Investigation, I was a police officer and detective in Marietta,

Georgia, for approximately 4 years.

      2.     This affidavit is submitted in support of a criminal complaint alleging

that Louis Capriotti has violated Title 18, United States Code, Section 875(c).

Because this affidavit is being submitted for the limited purpose of establishing

probable cause in support of a criminal complaint charging CAPRIOTTI with

transmission of a threat in interstate commerce in violation of Title 18, United States

Code, Section 875(c), I have not included each and every fact known to me concerning

this investigation. I have set forth only the facts that I believe are necessary to

establish probable cause to believe that the defendant committed the offense alleged

in the complaint.

      3.     The statements in this affidavit are based on my personal knowledge,

and on information I have received from other law enforcement personnel and from

persons with knowledge regarding relevant facts. Because this affidavit is being
     Case: 1:21-cr-00016 Document #: 1 Filed: 01/10/21 Page 3 of 11 PageID #:3




submitted for the limited purpose of establishing probable cause, I have not included

each and every fact known to me concerning this investigation.

I.    BACKGROUND

      4.     The United States Capitol Police (USCP) protect the Unites States

Congress, which includes its Members, employees, visitors, and facilities.

      5.     According to USCP reports, interviews and recordings, 1 on or about

October 3, 2019 continuing though on or about January 29, 2020, an individual, later

identified as Louis CAPRIOTTI of Chicago Heights, Illinois, called the Congressional

Offices of multiple Members 2 of Congress in Washington, D.C. and left disturbing,

anonymous messages on the voicemail systems.

      6.     Undersigned affiant has personally listened to the recorded voicemail

messages referenced in this Affidavit. As set forth below, undersigned affiant also

participated in a recorded interview of Louis CAPRIOTTI in 2020. Based on such

interview and my review of the recordings in this investigation, I have become

familiar with CAPRIOTTI’s voice and have identified him as the caller on the

recorded voicemail messages referenced in this Affidavit.

      7.     CAPRIOTTI’s messages, in almost every instance, included profanity,

along with derogatory remarks concerning the race, religion, political affiliation, or

physical appearance of certain Members and others. CAPRIOTTI, who often



1 Unless otherwise indicated, the information in this affidavit is derived from reports,
interviews, recordings and call logs provided to the FBI by the USCP.
2Members, as referenced throughout this affidavit, include United States Senators and
United States Representatives.



                                           2
      Case: 1:21-cr-00016 Document #: 1 Filed: 01/10/21 Page 4 of 11 PageID #:4




screamed while leaving the messages, spoke of “rais[ing] mother fucking hell” and

referred to certain Members as “terrorists” or “gun grabbing.” CAPRIOTTI related

that he was “a nine-year Marine” in one message, but never identified himself by

name in any voicemails.

       8.     The relevant voicemail messages and caller identification records were

forwarded to USCP from multiple Congressional offices. This information, along with

Congressional call logs for the time period described above, reflected that the calls

were being made from a cellular phone number ending in 4479 (hereinafter “Phone

1”). Based on the voice and almost identical phrases used in many of the messages,

USCP believed the caller to be CAPRIOTTI who, according to USCP reports, had been

leaving similar messages on Congressional voicemail systems, between 2017 and

2019, from the cellular phone number ending in 3861 (hereinafter, Phone 2). 3

       9.     According to records provided to law enforcement by AT&T Corporation,

the user name on Phone 1’s account is “Louis Caprotti,” with an address in Richton

Park 4 in the Northern District of Illinois (NDIL). 5




3The FBI, at the request of the USCP, previously met with CAPRIOTTI, in 2017, in reference
to similar calls he was making from Phone 2 to Congressional voicemail systems.
4 As explained below, while phone records for Phone 1 reflect the subscriber is “Louis
Caprotti” with an address in Richton Park, Illinois, this investigation reflects the subscriber
and user’s real name is Louis CAPRIOTTI and that he resides at an address in Chicago
Heights, Illinois.
5Subscriber information reflects Phone 1 became active on or about September 28, 2019,
approximately five days before the first identified voicemail message from Phone 1 was left
on the Congressional voicemail systems.



                                              3
     Case: 1:21-cr-00016 Document #: 1 Filed: 01/10/21 Page 5 of 11 PageID #:5




      10.      In January 2020, the USCP contacted the FBI Chicago Field Office and

requested their assistance to help locate CAPRIOTTI and further investigate the

voicemail messages.


      11.      On February 7, 2020, FBI agents met with and interviewed 6

CAPRIOTTI in Orland Park, Illinois. During the recorded interview, CAPRIOTTI

confirmed Phone 1 belonged to him; that he lived in Chicago Heights, Illinois; and

that he had been using Phone 1 to call and leave messages on the voicemails of

Members of Congress for several months. CAPRIOTTI also confirmed that he had

used his former phone 7 to call and leave messages on the voicemails of Members of

Congress previously.

      12.      Undersigned affiant played certain recorded messages from Phone 1 and

Phone 2 that, as described above, were left on the voicemail systems of Members of

Congress between 2017 and 2020. CAPRIOTTI repeatedly confirmed that the voice

on the recordings was his and, also verified, that he had never served in the military.

During this same interview, CAPRIOTTI also acknowledged that the voicemail

messages he left in 2020 and years beforehand could be interpreted as hateful and

threatening.




6Prior to CAPRIOTTI’s February 2020 interview, undersigned affiant personally listened to
the Congressional voicemail messages from CAPRIOTTI, on Phone 1 and Phone 2, referenced
above.
7During the same interview, CAPRIOTTI related he could not remember the entire phone
number for the phone he previously used to call Members of Congress.



                                           4
        Case: 1:21-cr-00016 Document #: 1 Filed: 01/10/21 Page 6 of 11 PageID #:6




         13.    During this same interview, CAPRIOTTI later explained to the agents

that he was “just fucking with them [the Members of Congress] 8. . .” and that he

“didn’t mean any ill will.” Before convening the interview, the agents advised

CAPRIOTTI that he needed to stop making the calls in that manner and indicated

that if he continued to do so he may face charges.

         14.    Between February and November 2020, phone records and recordings 9

from the USCP reflected that CAPRIOTTI periodically continued to use Phone 1 to

call and leave anonymous messages on the voicemails at several Congressional

Offices in Washington, D.C. The messages included profanity and references to the

ongoing pandemic, along with derogatory remarks concerning the race, religion,

political affiliation, or physical appearance of certain Members and others.

Additionally, CAPRIOTTI continued to leave messages during that time period

stating that he was “a Marine.”

II.      NOVEMBER AND DECEMBER 2020 VOICEMAILS

         15.    In November and early December 2020, the USCP forwarded the FBI

messages that were left on the voicemail systems of Member A and Member B 10 on



8During this same interview, CAPRIOTTI interchangeably referred to the names of multiple
Members of Congress and I interpreted his comment of “them,” in such context, to be made
in reference to Members of Congress.
9The post-January 2020 voicemail messages referenced in this Affidavit were also forwarded
to USCP and caller identification records from the Congressional offices, along with a review
of Congressional call logs, reflected that all such calls were being made from Phone 1.
Undersigned affiant has listened to such messages and, as explained above, I am familiar
with CAPRIOTTI’’s voice and have identified him as the caller on the post-January 2020
voicemail messages referenced in this Affidavit.
10   Members A and B serve as United States Representatives from the State of Michigan.



                                              5
        Case: 1:21-cr-00016 Document #: 1 Filed: 01/10/21 Page 7 of 11 PageID #:7




November 18, 2020, and on the voicemail system of Member C 11 on December 4,

2020. 12 All such messages were from Phone 1 and included profanity by CAPRIOTTI,

along with derogatory remarks concerning the race, religion, political affiliation, and

physical appearance of certain individuals.

                A.     Member A Voicemail

         16.     In the first November 18, 2020 voicemail, CAPRIOTTI identified

Member A by name and related that he was “not from your state, but I am a nine-

year Marine, active duty.” CAPRIOTTI continued that he had “killed” several

“terrorists” in prior wars and that he “will continue to kill them because that’s what

I am trained to do.” CAPRIOTTI also stated “in the next couple weeks, some big news

is about to go down” and that certain individuals “are going to be astonished of what’s

going to be revealed.” Congressional staff for Member A forwarded the voicemail

message to the USCP for further investigation.

                B.     Member B Voicemail

         17.    In the second November 18, 2020 voicemail, CAPRIOTTI identified

Member B by name and related that Member B was a “terrorist.” CAPRIOTTI

described Member B as “gun grabbing” and stated that he was “a nine-year fucking

Marine, active duty” and that he had “killed” several “terrorists” in prior wars.




11   Member C serves as a United States Representative from the State of Pennsylvania.
12Congressional call logs reflect the three messages were all received at the Members’
Congressional Offices in Washington D.C.



                                              6
        Case: 1:21-cr-00016 Document #: 1 Filed: 01/10/21 Page 8 of 11 PageID #:8




CAPRIOTTI pointed to the date of “January 20th” 13 and related that Member B was

mistaken if they believed that “Biden” and “Kamala Harris” were “going to walk into

the White House” on that day. CAPRIOTTI also stated “in a couple weeks, everything

will be revealed of what’s going on.” Congressional staff for Member B forwarded the

voicemail message to the USCP for further investigation.

                C.     Member C Voicemail

         18.    In the December 4, 2020 voicemail, CAPRIOTTI identified Member C by

name and instructed the listener to “make sure [Member C] hears this message with

[their] own fucking ears.” CAPRIOTTI then related that he was “a nine-year Marine

active fucking duty.” CAPRIOTTI pointed to “July 20th” 14 and related that Member C

was mistaken if they believed that “Joe Biden” and “Kamala Harris” were “going to

walk into that fucking White House” on that day. CAPRIOTTI referred to Member C

as a “terrorist” and described them as “gun grabbing.” CAPRIOTTI ended the

message stating, “may [Member C] choke in hell.” Congressional staff for Member C

forwarded the voicemail message to the USCP for further investigation.

III.     DECEMBER 29, 2020 VOICEMAIL

         19.     On or about December 30, 2020, the USCP forwarded the FBI a

voicemail message left on the voicemail system of Member D 15 on December 29, 2020.



13According to publicly available information, January 20, 2021 is the date of the presidential
inauguration.
14Although CAPRIOTTI states the date of “July 20th”, the totality of the call, taken into
context with the calls referenced above, appear to suggest that CAPRIOTTI is referring to
January 20th in this message.
15   Member D serves as a United States Representative from the State of New Jersey.



                                              7
      Case: 1:21-cr-00016 Document #: 1 Filed: 01/10/21 Page 9 of 11 PageID #:9




The message was placed from Phone 1 to a phone number at Member D’s

Congressional Office in Washington D.C. 16

       20.     In the December 29, 2020 voicemail, CAPRIOTTI included profanity,

along with derogatory remarks concerning the race, religion, political affiliation, and

physical appearance of certain individuals. CAPRIOTTI identified Member D by

name and instructed the listener of the message to “make sure [Member D] hears this

message with [their] own two ears.” CAPRIOTTI related that if certain individuals

“think that Joe Biden is going to put his hand on the Bible and walk into that fucking

White House on January 20th, they’re sadly fucking mistaken.” CAPRIOTTI

identified himself as “a nine-year Marine, active duty” and then stated, “[w]e will

surround the motherfucking White House and we will kill any motherfucking

Democrat that steps on the motherfucking lawn.” CAPRIOTTI also stated

“Democrats are fucking terrorists.” At the end of the voicemail, CAPRIOTTI

identified the first and last name of a former governor (Individual A) from Member

D’s state and stated that he would “like to put one right in [Individual A’s] fucking

dome.” Congressional staff for Member D forwarded the voicemail message to the

USCP for further investigation.




16Subpoenaed   phone records and Congressional call logs reflect the call was placed to Member
D’s’ Congressional Office phone number in Washington D.C. and forwarded to and/or received
at their Congressional District Office in the State of New Jersey. The subpoenaed subscriber
records in this case were produced in the Universal Time Zone (or UTC), which, based on my
training and experience, I know yields a time that is converted hours ahead of the Eastern
Time Zone (or ET) and Central Time Zone (or CT) relevant in this investigation.



                                              8
     Case: 1:21-cr-00016 Document #: 1 Filed: 01/10/21 Page 10 of 11 PageID #:10




       21.   On December 30, 2020, undersigned agent identified and served

subpoenas on Phone 1’s service provider and subsequently received, as indicated

above, Phone 1’s subscriber information and phone records for the dates of December

29, 2020 and December 30, 2020.

       22.   On January 9, 2021, and pursuant to Court Orders, Phone 1’s service

provider returned Phone 1 cellular location data records to the FBI for the dates of

December 29, 2020 and December 30, 2020.

       23.   On January 9, 2021, an FBI Special Agent, who is a member of the FBI

Cellular Analysis Survey Team, subsequently reviewed, analyzed and prepared a

preliminary report concerning the location of Phone 1 on December 29, 2020 which

reflected, in summary and with a map, that the returned record was consistent with

Phone 1 being in Illinois, specifically, in the area of Chicago Heights, 17 Illinois, on

December 29, 2020 and at the time the call was placed to Member D’s Congressional

Office in Washington, D.C. on that date.




17According to publicly available information, Chicago Heights, Illinois is in the Northern
District of Illinois.



                                            9
      Case: 1:21-cr-00016 Document #: 1 Filed: 01/10/21 Page 11 of 11 PageID #:11




IV.     CONCLUSION

        24.   Based on the information above, Affiant submits that there is probable

cause Louis CAPRIOTTI committed the offense of transmission of a threat in

interstate commerce, in violation of Title 18, United States Code, Section 875(c).


                                        FURTHER AFFIANT SAYETH NOT.
                                         /s/ John Esasky (w/ permission BWJ)
                                        JOHN ESASKY
                                        Special    Agent,    Federal     Bureau      of
                                        Investigation


SWORN TO AND AFFIRMED by telephone January 10, 2021.


Honorable BETH W. JANTZ
United States Magistrate Judge




                                          10
